[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10953         ELEVENTH CIRCUIT
                                                                 NOVEMBER 18, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________
                                                                       CLERK

                           D.C. Docket No. 1:09-cr-00094-TCB-GGB-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                           Plaintiff-Appellee,

                                                versus

MARTINO DAMECO ALLEN,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (November 18, 2011)

Before BARKETT, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:
      Martino Allen appeals his conviction for possessing a firearm as a convicted

felon, in violation of 18 U.S.C. § 922(g)(1). On appeal, Allen contends that the

district court erred in denying his motion to suppress evidence obtained during an

encounter with the police, including the firearm underlying his conviction. In

essence, Allen maintains that the firearm was discovered following an

investigatory stop that was not properly supported by reasonable suspicion of

wrongdoing.

      A district court’s denial of a motion to suppress presents a mixed question

of law and fact. United States v. Jordan, 635 F.3d 1181, 1185 (11th Cir. 2011).

We review a district court’s factual findings for clear error, construing all facts in

the light most favorable to the prevailing party below, and its application of the

law to those facts de novo. Id. Moreover, “we may affirm the denial of a motion

to suppress on any ground supported by the record.” United States v. Caraballo,

595 F.3d 1214, 1222 (11th Cir. 2010).

      The Fourth Amendment protects individuals from unreasonable searches

and seizures. U.S. Const. amend. IV. There are three broad categories of

encounters between police and citizens for purposes of the Fourth Amendment:

“(1) police-citizen exchanges involving no coercion or detention; (2) brief seizures

or investigatory detentions; and (3) full-scale arrests.” United States v. Perez, 443

                                           2
F.3d 772, 777 (11th Cir. 2006). The first type of encounter, commonly referred to

as a consensual encounter, does not constitute a “seizure” sufficient to implicate

the Fourth Amendment. Id. at 777-78. “Law enforcement officers do not violate

the Fourth Amendment’s prohibition of unreasonable seizures merely by

approaching individuals on the street or in other public places and putting

questions to them if they are willing to listen.” United States v. Drayton, 536 U.S.

194, 200, 122 S. Ct. 2105, 2110, 153 L.Ed.2d 242 (2002). Even when the police

have no basis for suspecting an individual of wrongdoing, they may pose

questions and ask for identification, provided that they do not induce cooperation

by coercive means. Id. at 201, 122 S. Ct. at 2110. If a reasonable person would

feel free to terminate the encounter, then he has not been seized. Id.

      Factors relevant to determining whether a police-citizen encounter was

consensual or amounted to a seizure include, among other things: “whether a

citizen’s path is blocked or impeded; whether identification is retained; the

suspect’s age, education and intelligence; the length of the suspect’s detention and

questioning; the number of police officers present; the display of weapons; any

physical touching of the suspect, and the language and tone of voice of the

police.” Perez, 443 F.3d at 778. An officer’s display of his badge and the

presence of a uniform and holstered firearm are accorded little weight in the

                                          3
analysis, as the public knows that most officers are armed and are often required to

wear uniforms. Id. at 778 n.2 (citing Drayton, 536 U.S. at 204-05, 122 S. Ct. at

2112). Ultimately, a Fourth Amendment “seizure” only occurs when a person’s

freedom of movement is restrained by means of physical force or by submission to

a show of authority. Id. at 778; Jordan, 635 F.3d at 1185.

      In contrast, an investigatory stop “involves reasonably brief encounters in

which a reasonable person would have believed that he or she was not free to

leave.” Perez, 443 F.3d at 777 (quoting United States v. Espinosa-Guerra, 805

F.2d 1502, 1506 (11th Cir. 1986)). In order to justify an investigatory seizure,

“the government must show a reasonable, articulable suspicion that the person has

committed or is about to commit a crime.” Id. Although reasonable suspicion is a

less demanding standard than probable cause, it requires “at least a minimal level

of objective justification for making the stop.” Jordan, 635 F.3d at 1186. When

determining whether reasonable suspicion exists, we consider “the totality of the

circumstances in light of the officer’s own experience” to ascertain whether the

officer had an objectively reasonable basis for suspecting wrongdoing. Caraballo,

595 F.3d at 1222. In connection with an investigatory stop, an officer who has

reason to believe that he is dealing with an armed and dangerous individual may

also conduct a pat-down search for weapons for his own protection and that of

                                         4
others. Terry v. Ohio, 392 U.S. 1, 27, 88 S. Ct. 1868, 1883, 20 L.Ed.2d 889

(1968). The search may continue when an officer feels a concealed object that he

reasonably believes may be a weapon. United States v. Clay, 483 F.3d 739, 743

(11th Cir. 2007).

      Allen’s initial encounter with the police officers did not rise to the level of a

seizure implicating the Fourth Amendment. During the initial encounter, which

lasted a matter of seconds, the two officers did not block or impede Allen’s path,

demand identification, brandish their weapons, physically touch him, or otherwise

attempt to induce his cooperation by coercive means. Nor did the officers

command Allen to stop, notify him that he was being detained, or expressly

indicate that a citation was forthcoming. Since the officers did not restrain Allen’s

freedom of movement by means of physical force or a sufficient show of authority,

the initial encounter was consensual in nature. Even assuming arguendo that it

was not, the officers had a reasonable and articulable suspicion that Allen had just

violated Atlanta’s ordinances by crossing a street in front of oncoming traffic. See

Atlanta, Ga., Code of Ordinances ch. 150, § 150-266 (“No person shall stand or be

in any street or roadway in such manner as to obstruct or impede the normal and

reasonable movement of traffic.”); see also Perez, 443 F.3d at 777.




                                          5
      As the officers approached Allen, he reached down and grabbed his right

pants pocket. When one of the officers asked him what was in the pocket, Allen

admitted to the officers that he had a gun, and the officers patted down his pocket.

At this point, the encounter undoubtedly escalated into an investigatory search and

seizure, but Allen’s admission to having a firearm gave the officers the requisite

reasonable suspicion to believe that he was presently armed, thereby permitting a

pat-down. Terry, 392 U.S. at 27, 88 S. Ct. at 1883. Once the gun was found,

Allen was arrested. At no point did the encounter exceed the bounds of the Fourth

Amendment, and the district court did not err in denying the motion to suppress.

Upon review of the record and the parties’ briefs, we therefore affirm.

      AFFIRMED.1




      1
             Allen’s request for oral arguments is DENIED.

                                            6